Opinion

PER CURIAM.
The defendant, Albert M. Nyveldt, appeals from a judgment of conviction, rendered after a jury trial, of three counts of risk of injury to a child in violation of General Statutes § 53-21 and three counts *614of sexual assault in the fourth degree in violation of General Statutes § 53a-73a (a) (1) (A).
Having reviewed the record and briefs of the parties, we find that the claims of the defendant are without merit. The record discloses more than sufficient evidence to sustain the defendant’s conviction for risk of injury to a child as charged in count one of the information.1
The judgment is affirmed.

 The defendant did not raise the issue of the sufficiency of the evidence as to any other count of the information.